Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 28 October 2020.

Information Disclosure Statement
The information disclosure statement filed 28 October 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is entirely blank.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: in each case where the phrase “drill bit assembly” and “drill bit” is used, these should be replaced with “tool bit assembly” and “tool bit”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “drill bit assembly” and “drill bit” in claims is used by the claim to mean “tool bit assembly” and “tool bit”, while the accepted meaning is “a tool bit having a cutting edge for drilling a hole.” The term is indefinite because the specification does not clearly redefine the term.  For the purposes of examination, the terms have been treated as if they refer to a tool bit assembly and a tool bit, although the language of the claims has not been changed in the rejections below.
Claim 3 recites the limitation "a well" in line 1.  However, there is already antecedent basis for this limitation in parent claim 1, making it unclear whether or not this limitation refers to a different well.  For the purposes of examination, it has been assumed that these limitations refer to the same well.
Claim 3 recites the limitation "an additional drill bit" in lines 2-3.  However, there is already antecedent basis for this limitation in parent claim 1, making it unclear whether or not this limitation refers to a different additional drill bit.  For the purposes of examination, it has been assumed that these limitations refer to the same additional drill bit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 10,220,501).
Regarding claim 1, Davidson discloses an illuminated drill bit assembly 10 for illuminating a work area for a drill, said assembly comprising: a drill bit 73/70/50 being configured to be inserted into a chuck of a power drill, said drill bit having a well (in portion 50) being integrated therein for insertably receiving an additional drill bit 51; a body 20 having said drill bit extending therethrough; and a lighting unit 64 being integrated into said body wherein said lighting unit is configured to emit light outwardly from said cylinder when said lighting unit is turned on thereby facilitating the work area to be illuminated.
Davidson does not disclose that the body is a cylinder.  However, it would have been an obvious matter of design choice to make the body of whatever form or shape was desired or expedient for the purpose of design choice. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 2, Davidson discloses wherein said drill bit 73/70/50 has a first end 73, a second end 50 and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides (on lower portion 73) such that said drill bit has a hexagonal cross section taken along a line extending through said first end and said second end (a line parallel to the axis of lower portion 73 may be drawn through the upper portion 50 by pivoting portion 50 to a desired position about screw 53 as seen in figure 3) wherein said outer surface is configured to facilitate the chuck to grip said drill bit, said outer surface having a concave portion being spaced from said first end (as seen in figure 4).
Regarding claim 3, Davidson discloses wherein said second end 50 has said well (in portion 50) extending toward said first end (when portion 50 is pivoted as set forth in the rejection of claim 2 above) wherein said well is configured to receive the additional drill bit 51 thereby facilitating the power drill to rotate the additional drill bit, said well having a lower bounding surface (against which the additional drill bit 51 abuts, see figure 4).
Regarding claim 4, Davidson discloses further comprising a magnet (not shown but disclosed) being positioned on said lower bounding surface of said well wherein said magnet is configured to magnetically engage the additional drill bit 51 for releasably retaining the additional drill bit in said well.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10 May 2022